Citation Nr: 0900890	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
January 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial 30 percent rating effective 
retroactively to April 18, 2003, the date of receipt of his 
claim.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In May 2006, 
during the pendency of his appeal, the RO increased the 
rating for his PTSD to 50 percent with the same retroactive 
effective date.  He perfected his appeal in July 2006, 
requesting an even higher initial rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).


FINDING OF FACT

The veteran's PTSD is manifested by intrusive thoughts, 
nightmares, and sleep impairment resulting in some social and 
occupational impairment.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in May 2003.  That letter informed him of the 
evidence required to substantiate his initial, underlying 
claim for service connection (keeping in mind his claim arose 
in that context), since granted, as well as apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the veteran in a more recent March 
2006 letter of the downstream disability rating and effective 
date elements of his claim.  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  And since providing that additional 
Dingess notice in March 2006, the RO has gone back and 
readjudicated his claim in the May 2006 SSOC - including 
considering any additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the veteran was examined for VA compensation 
purposes in September 2003 and April 2006.  These examination 
reports are adequate for rating purposes with respect to his 
PTSD, insofar as determining the relative severity of this 
condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his PTSD.  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran was diagnosed with PTSD based on his combat 
experiences in Vietnam.  The RO issued a rating decision in 
November 2003 wherein it granted service connection for this 
condition and assigned an initial 30 percent disability 
rating.  He appealed that decision by requesting an initial 
disability rating higher than 30 percent.  See Fenderson, 12 
Vet. App. at 125-26.  The RO increased the rating to 50 
percent during the pendency of the appeal effective 
retroactively to the date of receipt of his claim.  Since 
that was not the maximum possible rating he could receive for 
this disability, there remained an appeal concerning this 
claim.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  For 
the reasons and bases set forth below, however, the Board 
finds that a rating higher than 50 percent is not warranted, 
so his appeal must be denied.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.



Here, though, the medical evidence does not support a rating 
higher than 50 percent.  At the conclusion of the September 
2003 VA mental health examination, the examiner diagnosed the 
veteran with mild PTSD.  The veteran reported nightmares and 
intrusive thoughts about Vietnam which contributed to his 
irritability and tendency to isolate himself socially.  The 
examiner found the veteran well-groomed with full affect.  He 
found that the veteran's thought process were logical and 
sequential, that the veteran was oriented to time, place, and 
person, and that the veteran had good memory and judgment.  
He found no hallucinations or homicidal or suicidal ideation.  
The veteran reported having worked for the same company for 
twenty years.  He expressed some difficulty dealing with his 
coworkers.  He reported living alone.  He stated that he had 
maintained relationships with his mother and his adult 
daughter, although the relationship with his daughter was 
strained.  He also reported that he socialized occasionally 
with fellow Vietnam veterans.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.  The GAF score 
is a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  According to the DSM-IV, this GAF score of 60 
is reflective of only relatively moderate social and 
occupational impairment.

The veteran's VA treatment records show the veteran attended 
individual and group therapy during 2003, 2004, 2005 and 
2006.  The veteran continued to report nightmares, intrusive 
thoughts and sleep disturbance.  A June 2004 evaluation 
assessed the veteran with a GAF of 65.  The report from the 
June 2004 evaluation stated that veteran's mood was dysphoric 
and his affect apathetic, although his memory and judgement 
were good.  The evaluator noted no hallucinations, suicidal 
ideation or homicidal ideation.  A June 2005 evaluation noted 
neutral mood and affect and stable interval functioning.  The 
veteran reported taking early retirement from his job during 
this period.



An April 2006 VA evaluation diagnosed the veteran with 
chronic PTSD.  The examiner found the veteran to be neatly 
dressed and oriented to person, place and time.  The examiner 
also found that the veteran's thought processes were logical 
and sequential.  The veteran reported that he had taken early 
retirement after twenty-two years on the job because he could 
not get along with his coworkers.  The veteran indicated an 
improvement in his relationship with his daughter and a one-
year relationship with a woman.  He continued to have 
nightmares and intrusive thoughts about Vietnam.  The 
examiner assessed the veteran as having a GAF of 60.

Based on the foregoing, the Board finds no basis to assess a 
disability rating higher than 50 percent.  Concerning the 
requirements for a higher 70 percent rating, the examiners 
did note some occupational and social impairments.  The 
veteran did express some difficulty in maintaining 
relationships and in adapting to stressful circumstances.  
However, he was able to maintain relationships with his adult 
daughter and mother and had maintained a one-year romantic 
relationship with a woman as of his latest evaluation.  The 
veteran also demonstrated an ability to function 
independently and without assistance in most aspects of his 
life.  There was no evidence that the veteran had 
deficiencies in judgment, thinking, speech, impulse control, 
spatial orientation or personal hygiene.  The veteran did not 
express any present suicidal or homicidal ideation.  While 
the veteran did complain of nightmares, intrusive thoughts 
and irritability, these symptoms have not impaired the 
veteran's level of functioning to such a degree that a 70 
percent rating is warranted. 

In addition, the Board notes that the examination reports 
list GAF scores of 60-65.  As mentioned, a GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  


A GAF score of 60-65 is indicative of "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  At worst, a 
GAF score of 60 at the lower end of this range indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Many of these 
symptoms, as mentioned, the veteran has not had objectively 
confirmed when examined.  But, in any event, as the VA 
examiner indicated that the veteran has mild PTSD. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.  See also VAOPGCPREC 10-95.  That said, while 
not altogether dispositive of the rating that should be 
assigned, the VA examiner's use of this descriptive language 
is nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.  And, 
overall, for the reasons and bases discussed, the veteran has 
not demonstrated the level of symptoms required for a higher 
70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) ((rating criteria provide guidance as to the 
severity of symptoms contemplated for each rating; they are 
not all-encompassing or an exhaustive list).  Moreover, 
the veteran has not met the requirements for a higher 70 
percent rating at any time since the effective date of his 
award.  So the Board cannot "stage" his rating.  
See Fenderson, 12 Vet.  App. at 125-26.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.



III.  Consideration of Extraschedular Evaluation

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The veteran stated that he took 
early retirement because of frustration with his coworkers.  
However, there is no indication in the record that the 
termination of his employment was anything other than 
voluntary or that he would be unable to obtain or maintain 
employment if he sought it.  There is also no indication that 
he has required frequent hospitalization for treatment of his 
PTSD.  Instead, all of his evaluation and treatment for PTSD 
has been on an outpatient basis, not as an inpatient.  And, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  So the Board does not 
have to refer this case for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for an initial disability rating higher than 50 
percent for PTSD is denied.





____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


